Citation Nr: 0829534	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-32 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida



THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at Memorial Hospital (MH) in 
Jacksonville, Florida on May 4, 2005.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to May 1968. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
decision of the Gainesville, Florida Department of Veterans 
Affairs Medical Center (VAMC).  


FINDINGS OF FACT

1.  On May 4, 2005 the veteran received emergency services 
for chest pain; a VA or other federal facility was not 
feasibly available to provide the services. 

2.  It is reasonably shown that the veteran is financially 
liable for the treatment received and that he was enrolled in 
the VA health care system, had received VA medical services 
within the prior 24 months, and had no coverage under a 
health plan contract for payment or reimbursement of MH.

4.  The condition for which the veteran was treated was not 
service connected and he was not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728. 

5.  The claim for payment or reimbursement for the expenses 
incurred was timely filed within 90 days of the date the 
veteran was discharged from MH.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are met for 
treatment provided to the veteran at MH on May 4, 2005.  38 
U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000-17.1002, 17.1004 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.

II. Factual Background

An October 2001 VA progress note shows that the veteran had 
been admitted five days prior to MH through the emergency 
room for shortness of breath, chest pain,  numbness of the 
arm and diaphoresis.  He had never had problems like this 
before.  He had had a history of hypertension and he had been 
a smoker for 15 years but had quite 25 years prior.  Both his 
parents had heart disease and his father had a heart attack 
in his 50s.  The veteran was admitted to MH for observation 
and during the hospitalization he was given nitrates and 
aspirin.  An adenosine thallium study showed apical ischemia 
and a cardiac catheterization showed borderline LV 
contractility and 40 percent mid LAD stenosis.  He was 
discharged to follow up at the VA.    

An April 2002 rating sheet shows that the veteran is not 
service connected for any disability.  

A May 4, 2005 MH Emergency Room record shows that the veteran 
was seen by the triage nurse complaining of constant pain in 
the midsternum for the past 2 days.  He described heaviness 
in the chest and complained of nausea.  He also reported that 
he had shortness of breath at times and would have to sit 
down.  Treatment staff noted that there were no beds 
available for the veteran so they planned to put him in an ER 
room to do EKG testing.  When they went out to the waiting 
room to call the veteran to come in for the test, however, 
there was no response.  The staff then found that the veteran 
had cut off his arm band and placed it in the triage box.  
They attempted to call him a few more times but there was 
again no response.

A May 2005 claim form shows a charge of $58 for the veteran's 
May 4, 2005 emergency room visit.   

In July 2005 the VAMC received the claim for payment or 
reimbursement of the May 2005 ER treatment.  In the August 
2005 decision the VAMC denied the veteran's claim, finding 
that the treatment he received at MH was not for a medical 
emergency of such a nature that delay would have been 
hazardous to life or health.  

In his August 2005 Notice of Disagreement the veteran 
indicated that he had no health coverage other than that 
provided by the VA.  He also indicated that it seemed that he 
met all the other applicable regulatory criteria pertaining 
to payment or reimbursement of the MH medical expenses.    

On his October 2005 Form 9 the veteran indicated that prior 
to presenting at MH, he notified the VAMC about his desire 
for medical attention for his chest pain.  He was advised 
that if he felt he was in danger he should go to a local 
hospital.  The veteran then did do this after suffering 
constant gastrointestinal problems and weakness for two days.  
At the time, he felt that given his condition, the ninety or 
so mile drive to the VAMC would have caused a possible danger 
to himself or others.  Also, the Jacksonville VA outpatient 
clinic was closed.  Without having a reasonable possibility 
of medical care locally from the outpatient clinic, he went 
to the local emergency room (at MH).

In an August 2008 statement the veteran's representative 
indicated that the veteran's chest pain and shortness of 
breath in May 2005 could have been indicative of a heart 
attack.  He also noted that the veteran upon feeling that his 
life may have been in danger did try to coordinate care 
through the VA but when he was unable to get such care, he 
properly sought private emergency care for his chest pain.  
The representative further indicated that the veteran met all 
other criteria for payment or reimbursement.    



III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  As there is no indication from the 
record, nor has the veteran alleged, that he has a total 
disability or that his treatment at MH was for an adjudicated 
service-connected disability, a non-service- connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability or for the purpose 
of ensuring entrance or continued participation in a 
vocational rehabilitation program under 38 U.S.C.A. Chapter 
31, he is not eligible for benefits under 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
IV.  Analysis

Initially, the Board notes that the claim for payment or 
reimbursement was timely as the VAMC received it on July 2005 
within 90 days from the veteran's May 2005 discharge from MH.  
It is also clear that MH provides emergency care.   38 C.F.R. 
§ 17.1002(a).  Additionally, it is reasonably established 
that the veteran's treatment at MH was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  38 C.F.R. 
§ 17.1002(b).  The veteran went to MH after experiencing 2 
days of constant, heavy chest pain with nausea and 
intermittent shortness of breath.  These were symptoms 
similar to those experienced in 2005 when the veteran was 
hospitalized at MH.  Also, given that the veteran had been 
found in 2001 to have some level of cardiac pathology and 
given that he has a strong family history of heart disease, 
including his father dying of a heart attack in his 50s, it 
was reasonable for the veteran (who was 58) to think that he 
might be having a heart attack or other serious cardiac 
episode when he went for treatment at the MH emergency room.   
Given the veteran's background and previous experience, a 
prudent layperson could reasonably expect the absence of 
immediate medical attention would result in serious 
impairment to body functions or serious dysfunction of a 
bodily organ or part.  Id.  

Regarding the feasible availability of a VA facility for the 
veteran's treatment, the Board notes that the veteran was 
living in Jacksonville, approximately 3 miles from where MH 
is located, when he went to the emergency room there.  In 
contrast, the closest VA facility, Gainesville VAMC was 
approximately 78 miles away.   Given, this distance and the 
veteran's reasonable belief that he was acutely ill, the 
Board finds that an attempt for him to initially receive care 
at the VAMC would not have been considered reasonable by a 
prudent layperson.  38 C.F.R. § 17.1002(c). 

It is clear from the record that the veteran was enrolled in 
the VA healthcare system as his claims file shows a clear 
history of VA treatment.  Additionally, the veteran and his 
representative have affirmatively contended that he had had 
received medical services within the 24-month period 
preceding his May 2005 treatment at MH and the VAMC has not 
challenged this contention.  Both the veteran and his 
representative have also affirmatively indicated that the 
veteran did not have any health coverage other than that 
provided by VA and there is nothing in the record to suggest 
that the veteran did have any additional coverage.  
Furthermore, it is clear from the claim submitted that the 
veteran is financially liable for the MH treatment received.   
Finally, as mentioned above, the veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728.  See 38 C.F.R. 
§ 17.1000(e)-(i).    
  
In summary, the evidence establishes that the claim for 
payment/reimbursement for the cost of the veteran's treatment 
at MH was timely filed.  It also establishes that the 
veteran's initial care at MH was emergent and that VA or 
other federal facilities were not feasibly available.   
Additionally, it is reasonably shown that he was enrolled in 
the VA health care system; had received services within the 
prior 24 months; was financially liable for the MH treatment 
and had no other applicable health coverage.  Hence, payment 
or reimbursement for the costs of treatment from MH on May 4, 
2005 is warranted.  



ORDER

Entitlement to payment or reimbursement for private medical 
services the veteran received at Memorial Hospital (MH) in 
Jacksonville, Florida on May 4, 2005 is granted.   




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


